DETAILED ACTION
	
Allowable Subject Matter
Claims 11-12, 14-18 and 21-32 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
Claim 1 is allowable over the art of record because the prior art does not teach   an additional ground structure, wherein the antenna ground includes a vertical slot that extends beyond an edge of the first dielectric-filled gap and wherein the vertical slot has edges defined by the additional ground structure and the second segment of the peripheral conductive structures and in combination with the remaining claimed limitations.
Claim 23 is allowable over the art of record because the prior art does not teach  a second dielectric-filled gap in the peripheral conductive structures that separates the first segment from the third segment, wherein the second dielectric-filled gap is formed on the fourth side of the housing; an antenna resonating element for an antenna formed from at least the first segment; an antenna ground for the antenna formed from at least the second and third segments, wherein the antenna ground includes a vertical slot that extends from an edge of the first dielectric-filled gap towards the second side of the housing and in combination with the remaining claimed limitations.
Claim 30 is allowable over the art of record because the prior art does not teach   an antenna ground for the antenna formed from at least the second and third segments, wherein the antenna ground includes a vertical slot having a portion that extends from the first dielectric-filled gap towards the second edge and wherein the portion of the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845